NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

               ROBERT RICHARD SPURLING, III, Petitioner.

                          No. 1 CA-CR 21-0436 PRPC
                               FILED 5-31-2022


     Petition for Review from the Superior Court in Coconino County
                            No. CR2008-0672
               The Honorable Cathleen Brown Nichols, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Coconino County Attorney’s Office, Flagstaff
By William P. Ring
Counsel for Respondent

Robert Richard Spurling, III, Florence
Petitioner
                            STATE v. SPURLING
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey, Judge Peter B. Swann and Judge D.
Steven Williams delivered the decision of the Court.


PER CURIAM:

¶1             Petitioner Robert Richard Spurling seeks review of the
superior court’s order denying his petition for post-conviction relief. This
is petitioner’s second successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2